Citation Nr: 0808353	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
diabetes mellitus.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis.  

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
hypertension.  

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that denied the benefits sought 
on appeal.  The veteran had active service from February 1958 
to February 1962.  

During his Board hearing in August 2007, the veteran raised 
secondary service connection claims for asbestos exposure and 
the Board hereby refers this to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In an unappealed decision dated in March 2002, the RO 
denied the veteran's service connection claims for diabetes 
mellitus, pulmonary tuberculosis, hypertension and rheumatoid 
arthritis.  

2.  The additional evidence presented since the decision in 
March 2002 is cumulative or redundant of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claims and does not raise a reasonable 
possibility of substantiating the veteran's claims.  

CONCLUSIONS OF LAW

1.  The March 2002 decision by the RO denying service 
connection for diabetes mellitus, pulmonary tuberculosis, 
hypertension and rheumatoid arthritis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence has not been presented to 
reopen the claims of service connection for diabetes 
mellitus, pulmonary tuberculosis, hypertension and rheumatoid 
arthritis.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in March 2006.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

A review of the record discloses that in a decision dated in 
March 2002 the RO denied service connection claims for 
diabetes mellitus, pulmonary tuberculosis, hypertension and 
rheumatoid arthritis.  The RO based its decision on findings 
that the disabilities were not manifested during service nor 
did they develop within the applicable presumptive periods.  
The veteran did not appeal the March 2002 decision.

The evidence of record and considered by the RO in March 2002 
is summarized as follows.  Service medical records showed the 
veteran complained of chest pain, however the records were 
negative for the claimed disabilities.  A private x-ray dated 
in October 1998 showing pulmonary fibrosis and bronchitic 
process.  Letters from, Dr. Rivera, dated in June 1999 and 
September 1999 indicating the veteran has been treated by him 
since 1995 for hypertension, diabetes mellitus, rheumatoid 
arthritis and chest problems.  In October 2001, Dr. Reyes 
noted the veteran has been treated since March 2001 for 
diabetes mellitus and pulmonary disability.  In October 2001 
Dr. Soriano stated the veteran since 1996 was treated for 
diabetes mellitus and has a history of pulmonary 
tuberculosis.  In October 2001, Dr. Bay indicated the veteran 
was treated in April 1962 for pulmonary tuberculosis and in 
July -August 1962 for regressive physical conditions 
including weight loss.  

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The additional pertinent evidence associated with the claims 
file after the March 2002 decision consists of a note dated 
in March 2006 indicating the veteran has been treated since 
March 2001 for hypertension, diabetes mellitus, pulmonary 
tuberculosis and rheumatoid arthritis; the veteran's 
statement of March 2006 asserting that his claimed 
disabilities developed within one year after discharge from 
service; treatment records dated in March 2001 to June 2006 
from Dr. Reyes for pulmonary tuberculosis, diabetes mellitus, 
rheumatoid arthritis and hypertension; and a copy of Dr. 
Bay's October 2001 letter indicating the veteran was treated 
in April 1962 for pulmonary tuberculosis.

Dr. Bay's letter of October 2001 is not new and material 
evidence because it is redundant evidence, that is, evidence 
previously considered by the RO in its decision in March 
2002.  

The veteran's statement indicating he was treated for his 
claimed disabilities within is his first year after service 
is not new and material as the statement is cumulative or 
redundant of evidence previously considered by the Board in 
its decision in March 2002.  And cumulative or redundant 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156. 

As for the remaining additional evidence, it does not relate 
to an unestablished fact necessary to substantiate the 
claims, that is, evidence supporting that diabetes mellitus, 
pulmonary tuberculosis, hypertension and rheumatoid arthritis 
are due to service or were manifested within a presumptive 
period.  Thus the evidence is not new and material and the 
claims are not reopened.  Accordingly, service connection for 
diabetes mellitus, pulmonary tuberculosis, hypertension and 
rheumatoid arthritis remains denied.


ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for diabetes mellitus, and 
service connection for diabetes mellitus remains denied.

New and material evidence has not been presented to reopen 
the claim of service connection for pulmonary tuberculosis, 
and service connection for pulmonary tuberculosis remains 
denied.

New and material evidence has not been presented to reopen 
the claim of service connection for hypertension, and service 
connection for hypertension remains denied.

New and material evidence has not been presented to reopen 
the claim of service connection for rheumatoid arthritis, and 
service connection rheumatoid arthritis remains denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


